Citation Nr: 0501337	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left inguinal hernia, beginning on March 24, 2000, and in 
excess of 10 percent beginning on and after December 1, 2004.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The issues of entitlement to an increased rating for left 
inguinal hernia and a total rating based on individual 
unemployability were previously denied by the Board in a May 
2002 decision.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order, dated May 8, 2003, the Court granted a 
Joint Motion for Remand, vacated the Board's May 2002 
decision, and remanded the case to the Board for further 
action pursuant to the Joint Motion.  Thereafter, in December 
2003, the Board remanded the claims to the RO for further 
development and compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case has now been 
returned to the Board for appellate review.

In a January 2002 rating decision, the RO proposed to reduce 
the 30 percent rating for left inguinal hernia to 10 percent 
disabling.  The veteran did not submit any response to the 
RO's proposed reduction.  An August 2004 rating decision 
decreased his disability rating to 10 percent, effective from 
December 1, 2004.  Accordingly, the issue on appeal has been 
recharacterized as shown above.


FINDINGS OF FACT

1.  During the period of this appeal, the veteran's service-
connected recurrent left inguinal hernia has been reducible, 
manifested by soreness with prolonged standing and sharp pain 
with walking and at night, and he no longer uses a truss.

2.  The veteran's service-connected disability does not 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for a left inguinal hernia, beginning on March 24, 
2000, and in excess of 10 percent beginning on and after 
December 1, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.340, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2000 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in March 2004.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, the May 2002 decision and 
December 2003 remand from the Board, as well as the August 
2004 supplemental statement of the case, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate his claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the March 2004 letter, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the veteran to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists and there is no 
indication in the claims file to suggest that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Factual Background

A review of the claims file reveals that the veteran was 
first granted service connection for a left inguinal hernia 
in a December 1977 rating decision.  At that time the RO 
awarded a disability evaluation of 10 percent, effective from 
September 1977.  Thereafter, on several occasions, the 
veteran requested that his disability rating be reevaluated, 
as his left inguinal hernia had reportedly worsened.  
Accordingly, a February 1997 rating decision granted the 
veteran an increased evaluation of 30 percent disabling, 
effective from May 1996.  The present appeal arises from the 
veteran's request for an increased rating and claim for TDIU, 
which was received at the RO in March 2000.  

A July 2000 report of VA examination reflects that the 
veteran complained of a burning sensation upon reduction of 
his hernia.  Examination revealed a small, slightly tender 
left inguinal hernia, which was easily reducible.  The 
veteran was noted to wear a hip span truss.  He was also 
noted to have healed surgical scars which were free of 
tenderness on light palpation, though there was some 
tenderness to the left side on deep palpation.  The veteran 
was diagnosed with bilateral recurrent inguinal hernia, 
reducible, and well healed surgical scars, status post right 
and left herniorrhaphy repairs without complication.

Upon consideration of the foregoing, by a September 2000 
rating action, the RO confirmed and continued the 30 percent 
rating which had been previously assigned for this disorder 
and denied the claim for TDIU.  Accordingly, the veteran 
proceeded with the present appeal.

A May 2001 report of VA examination reflects that the veteran 
reported no complaints regarding his hernia problems and 
stated that there had been no changes since the previous 
compensation examination, accomplished in July 2000.  The 
veteran stated that he continued to wear a truss, as he had 
for the last 15 years.  He reported that once or twice per 
month the hernia would protrude beyond the truss and would 
require between 30 and 45 minutes to reduce.  The veteran 
added that his hernia problems caused him to quit his work as 
a photographer back in 1984.  Upon physical examination, the 
examiner noted a protrusion on the right side and, on 
reducing, a 2 centimeter (cm) hernia defect.  There was no 
protrusion or masses noted on the left side, however, there 
was tenderness and a 2.5 cm hernia defect.  Some darkening of 
the skin was noted in the area where the truss was worn.  The 
examiner also noted well-healed surgical scars, which were 
not tender to light palpation.  Left side tenderness was 
noted upon deep palpation.  The veteran was diagnosed with 
bilateral recurrent inguinal hernias, reducible.

Most recently, the veteran was afforded a VA examination for 
miscellaneous digestive conditions in June 2004.  The 
examination report reflects that the veteran continues to 
have left inguinal soreness with prolonged standing and sharp 
pain with walking and at night.  He stated that the hernia is 
still reducible and reported that he discontinued wearing the 
truss one year previously due to skin color changes from the 
pressure.  Physical examination revealed well healed 
herniorrhaphy scars bilaterally.  There was no obvious 
herniation into the scrotum on standing on either side.  On 
the left, there was no obvious deformity or bulging and there 
was a small 2 cm hernia defect with a mild bulge which was 
reducible with pressure or on reclining.  The hernia appeared 
easily reducible and was characterized as small and operable.  
The diagnosis was recurrent left inguinal hernia, currently 
reducible and operable, truss no longer used.  




Increased Evaluation

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected postoperative left inguinal 
hernia has been rated by the RO under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this code, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Note:  Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  The Board notes that these criteria 
are the same under both the old and new regulations.  See 66 
FR 29488 (May 31, 2001).

The medical evidence in this case reveals that, since March 
2000, the date of receipt of his claim for increase, the 
veteran's service-connected left inguinal hernia has 
consistently been characterized as recurrent and reducible.  
In addition, one year prior to the June 2004 VA examination, 
he discontinued using a truss, which he had been using for 15 
years previously.  The veteran's main complaint has been that 
he experiences soreness with prolonged standing and pain with 
walking and at night.  

Upon consideration of the foregoing, the Board finds that a 
rating in excess of 30 percent for a left inguinal hernia, 
beginning on March 24, 2000, and in excess of 10 percent 
beginning on and after December 1, 2004, is not warranted 
under Diagnostic Code 7338.  The Board is cognizant of the 
veteran's complaints of soreness and pain and finds that this 
residual is reflected in his current 10 percent rating.  

In short, since there is no evidence that the veteran's left 
inguinal hernia is large, not well supported under ordinary 
conditions, not readily reducible, or considered inoperable, 
an evaluation in excess of 30 percent beginning on March 24, 
2000, is not warranted.  Similarly, inasmuch as there is no 
evidence to suggest that the veteran's left inguinal hernia 
is not well supported by a truss or not readily reducible, an 
evaluation in excess of 10 percent beginning on and after 
December 1, 2004, is also not warranted.  Accordingly, an 
increased rating on a schedular basis is denied.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2004).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. 
§§ 3.341(a), 4.19 (2004).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332  
(1991).

The veteran claims that his service-connected left inguinal 
hernia disability precludes him from working.  He has 
reported that he quit working as a photographer in 1984 due 
to this disability.  

The veteran is currently rated as 10 percent disabled for 
left inguinal hernia.  However, from March 2000, the date of 
receipt of his TDIU claim, until December 2004, this disorder 
was evaluated as 30 percent disabling.  This is his only 
service-connected disability.  At 30 percent from March 2000 
to December 2004 and at 10 percent thereafter, the veteran's 
combined disability rating does not meet the schedular 
criteria for consideration  of a TDIU rating under 38 C.F.R. 
§ 4.16(a) at anytime during the period of this appeal.  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability.  These cases should be referred for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(2004).

Upon review of the history of the veteran's service-connected 
disability, the Board is persuaded that the current evidence 
does not warrant the conclusion that the veteran's service 
connected disability alone precludes him from engaging in 
substantially gainful employment, and that he is totally 
disabled due to his service-connected left inguinal hernia 
disability.

The July 2000 VA examination report notes that the veteran is 
currently retired and that he sold his photography studio in 
1984.  It is further noted that he has done no physical 
activity or work since his retirement.  Additionally, the May 
2001 VA examination report notes that the veteran left 
employment as a photographer due to his service-connected 
left inguinal hernia disability.  

The evidence discussed above does not support a conclusion 
that the veteran's service-connected disability alone 
precludes him from engaging in substantially gainful 
employment and that he is totally disabled due to his 
service-connected disability.  Based on the evidence of 
record, there is no reason for the Board to conclude that the 
veteran's service-connected left inguinal hernia is so 
unusual or exceptional so as to warrant referral of the case 
for extraschedular consideration.  See 38 C.F.R. §§ 3.321, 
4.16(b) (2004).


ORDER

A disability rating in excess of 30 percent for a left 
inguinal hernia, beginning on March 24, 2000, and in excess 
of 10 percent beginning on and after December 1, 2004, is 
denied. 

Entitlement to TDIU is denied. 



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


